DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the 1449s filed on 3/21/2021-12/3/2021 have beenmade of record. While the statements filed may not comply with the guidelines set forthin MPEP 2004 regarding both the number of references (i.e., about 300 pages of IDS and over 2000+ references) cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Although there is no requirement to explain the materiality of the submitted references, the applicant is reminded of section 2004, paragraph 13, of the MPEP: 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Election/Restrictions
Applicant’s election without traverse of Group I, species A2, B1, C1, D2 and E2 with claims 1-12 indicated by Applicant to read thereon, in the reply filed on 2/2/2022 is acknowledged.
While Examiner acknowledges that Applicant indicated that claim 6 reads on the elected species, this claim is drawn to non-elected species A1 and is hereby withdrawn from further consideration therefor.
Claims 6 and 13-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9, the phrase “wherein the step of depositing a p-type doped silicon germanium layer does not include exposing the surface to a gas comprising a halide” does not positively recite the active processing steps.
Re claim 12, the phrase “wherein the steps of depositing a p-type doped silicon germanium layer, depositing a cap layer, and etching are repeated 1 to about 500 times” is unclear and indefinite (in which order?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 9-10  and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US/6,333,235 B1.
Re claim 1, Lee et al. disclose a selective deposition method comprising the steps of: providing a substrate 61 (i.e., fig. 2B), comprising a surface comprising a first area comprising a first material (i.e., fig. 2B) and a second area comprising a second material (i.e., fig. 2B), within a reaction chamber (inherently show this); depositing a p-type doped silicon germanium layer 66 overlying the surface (fig. 2B), the p-type doped silicon germanium layer comprising at least one of boron or gallium (fig. 2B and col. 6, lines 9-15); and depositing a cap layer 70 (i.e., fig. 2C and/or an upper portion of the element 66 could be also considered as the cap) overlying the p-type doped silicon germanium layer (fig. 2C), see figs. 1A-2N and cols. 1-14 for more details.Re claim 2. The method of claim 1, further comprising a step of etching the cap layer 70 and the p-type doped silicon germanium layer 66 overlying the second material (fig. 2C).Re claim 5. The method of claim 1, wherein the first material comprises semiconductor material 61 (i.e, fig. 2A).Re claim 9. The method of claim 1, wherein the step of depositing a p-type doped silicon germanium layer 66 (i.e., fig. 2B)does not include exposing the surface to a gas comprising a halide.Re claim 10. The method of claim 1, wherein the steps of depositing a p-type doped silicon germanium layer 66 (i.e. lower portion of 66) and depositing a cap layer 66 (i.e. upper portion of 66) are performed in the same reaction chamber.

Re claim 12. The method of claim 2, wherein the steps of depositing a p-type doped silicon germanium layer (i.e. from T1 to Tn), depositing a cap layer (i.e. from T1 to Tn), and etching (i.e. from T1 to Tn) are repeated 1 to about 500 times.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US/6,333,235 B1 in view of Cheng et al., US Pub. No. 2011/0287600 A1.
Lee et al. disclosed above; however, Lee et al. does not explicitly show using halide gas (Re claims 3-4) as etchants.
Cheng et al. teaches a method for forming the similar device, which comprises using halide gas, such as HCl and Cl2 to etch SiGe (see paragraph 19).
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to use halide gas, such as HCl and Cl2 as taught by Cheng et al. in the method of Lee et al. in order to etch the undesired portion of the SiGe and/or selectively etch.  
Re claims 7-8, Lee et al. disclosed above; however, Lee et al. does not explicitly show the second material comprises a dielectric material.
Cheng et al. teaches a method for forming the similar device, which comprises using either bulk semiconductor material such as silicon or SOI (i.e, dielectric material within the SOI) as the substrate 2 (fig. 2), see paragraph 13. 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to use any suitable material, i.e., SOI as taught by Cheng et al. in the method of Lee et al. in order to improve the performance of the device.  The selection of a known material SOI (i.e, oxide, nitride, oxynitride etc.) based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US/6,333,235 B1.
Lee et al. disclosed above; however, Lee et al. does not explicitly show the depositing and etching are performed in the same reaction chamber (Re claim 11).
Using the same reaction chamber for depositing and etching has been well-known in semiconductor art.   The selection of a known material and/or apparatus based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).  Furthermore, the specification contains no disclosure of either the critical nature of the claimed process/arrangement (i.e. – same chamber for depositing and etching) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/             Primary Examiner, Art Unit 2893